DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou PG PUB 2017/0367046 in view of CHEN et al PG PUB 2014/0133367.
Re Claims 7, 10, 12 and 13, Papasakellariou teaches in figure 17, a gNB (a base station: a transmitter and a processor) configure by higher layer signaling a UE (a receiver, a processor) with a first number of PDCCH (downlink control channel) candidates per CCE aggregation level for PDCCH transmission over a slot; step 1720 the UE decodes/receives the PDCCH candidates in the slot [0228-0229]; UE determines the number of PDCCH to be monitored within the slot based on the received higher layer signaling.  Papasakellariou fails to explicitly teach “the number of downlink control channel does not exceed a maximum number of downlink control channel candidates.”.  Hoowever, CHEN et al teaches LTE Release 8 discloses a maximum number of PDCCH candidates that a UE may attempt to decode in a subframe/slot is listed in Table 1 [0063].  One skilled in the art would have been motivated to be compliant with the LTE Release 8.  To be compliant, the number of .
Claims 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou PG PUB 2017/0367046 in view of CHEN et al PG PUB 2014/0133367 as applied to Claim 7 above and further in view of McBeath et al PG PUB 2010/0302983
Re Claim 8, Papasakellariou in view of CHEN et al fails to explicitly teach the processor first determine a shared search space and thereafter determines a user-specific search space.  However, McBeath et al teaches a UE can be configured with multiple search spaces whereby when primary search space (the shared search space) fails to detect the DCI, the secondary search space (the user specific search space) is monitored [0129-0130].  One skilled in the art would have been motivated to have configured the UE with multiple search spaces for reliable reception of the PDCCH.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 9 and 11, McBeath et al teaches the search space set index to identify the different set of PDCCH candidates [0129].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/Primary Examiner, Art Unit 2472